FILED
                                                                         JULY 11, 2017
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )        No. 34220-4-111
                     Respondent,              )
                                              )
      V.                                      )
                                              )
ROGER WILLIAM FLOOK,                          )         UNPUBLISHED OPINION
                                              )
                     Appellant.               )

      FEARING, C.J. -Roger Flook appeals on numerous grounds his convictions for

child rape and child molestation. We agree with his contention that a law enforcement

officer improperly vouched, during the officer's testimony, to the credibility of the victim

and the lack of veracity of Flook. We remand for a new trial.

                                          FACTS

       On July 24, 2010, Roger William Flook married Martha Flook. Martha has two

children from a prior marriage, A.S. and J.S. J.S. suffers from a seizure disorder. When

startled, J.S.'s muscles grow rigid, his body curls, and he places his arms behind his head.

       In 2014, Martha and Roger Flook resided in Endicott. On June 6, 2014, Martha

and Roger, accompanied by A.S. and J.S., attended a marriage seminar in Clarkston. The
No. 34220-4-III
State v. Flook


parents failed to properly plan for the trip. A.S. and J.S. lacked pajamas and bathing

suits, and J.S. lacked his seizure medication.

       During the Clarkston marriage seminar, all four members of the family stayed in

one room with one king-size bed at a motel. They laid in bed in the following order:

Roger, A.S., J.S., Martha.

       A consuming cold afflicted Martha Flook during the night of June 6. She

struggled to sleep and her coughing, combined with J.S.' lack of medication, caused J.S.

to suffer seizures. At an unidentified time, Martha arose from bed, sat in a chair near

Roger, and remained in the chair for the remainder of the night. J.S. seized throughout

the night.

       A.S. began the night laying on her back. At some unidentified moment, A.S. felt

something under her pants. The pressure under her clothes released, but, three to five

seconds later, returned. She sensed a hand further down her pants. The hand retreated

again. A.S. later identified the hand as Roger Flook's hand. Roger's hand slid inside her

underwear a third time. A.S. felt the hand "touch [her] area." Report of Proceedings

(RP) at 115. After the hand retreated again, A.S. rolled onto her side and positioned her

arm between her legs. Roger grabbed her arm and whispered "come on." RP at 116.

A.S. softly cried. When Roger asked her what was wrong, A.S. did not respond.

       In August 2015, A.S. attended summer camp in Moscow, Idaho. On her last day

at camp, A.S. disclosed, to C.S., a nine-year-old girl A.S. met at camp, the touching by

                                             2
No. 34220-4-III
State v. Flook


Roger Flook in her private area. C.S. reported A.S.'s disclosure to C.S.'s mother. Aaron

Sheridan, the father of both A.S. and J.S., resides in Pullman. After searching for Aaron

Sheridan's location, C.S.'s mother contacted Sheridan and informed him of A.S.'s

disclosure. Thereafter Sheridan informed Martha Flook of A.S.'s allegations.

       Whitman County Sheriff Brett Myers conducted most of the investigation into

A.S.'s allegations against Roger Flook. Myers interviewed both A.S. and Flook. When

Myers asked Flook ifhe touched A.S.'s private parts, Flook denied any such touching.

Flook explained that J.S. suffered from seizures that night and he reached across A.S. to

prevent J.S. from flailing.

                                       PROCEDURE

       The State of Washington charged Roger Flook with one count of child molestation

in the first degree and one count of child rape in the first degree. Before trial, Flook's

attorney filed motions in limine to preclude, among other things, the State from

mentioning Flook's criminal history, earlier time in prison, and use of controlled

substances. The State responded that mention ofFlook's earlier prison stay held

relevance because Flook's release date from incarceration constituted an important event

in A.S.'s life and a date from which A.S. measured other events.

       A third motion in limine sought to preclude:

              Any claims of conduct not directly related to the alleged incidents of
       June 6, 2014, including claims that the defendant talks about inappropriate
       things, showed internet images, including anime characters, used profanity,

                                              3
No. 34220-4-111
State v. Flook


       discussed finding a sex toy in [A.S.'] mother's drawer, that defendant
       spanked [A.S.] on her bottom, that defendant asked [A.S.] to sit on his lap
       in a car in the driveway of their home in Endicott, Washington, and the
       claim that the defendant has kissed [A.S.] on the neck.

Clerk's Papers (CP) at 10. Roger Flook based his third motion on ER 404. Flook argued

that the conduct mentioned in the motion, assuming any occurred, happened after June 6,

2014, and thus bore no probative value as to whether he committed the charged crimes.

Flook contended the only purpose for testimony of such behavior would be to tag him as

a bad person. The State argued the evidence demonstrated his lust toward A.S. and thus

the trial court should admit the evidence under the second sentence of ER 404(b).

       The trial court granted Roger Flook's motion to exclude evidence of drug use,

Flook's time in prison, and his release date from prison. The trial court denied the

motion to exclude testimony of other sexually inappropriate touching of A.S. by Flook.

The trial court reserved ruling on the latter motion at the conclusion of oral argument and

thus rendered no comments on the merits of the motion then. The trial court later entered

a written order that declared:

                Motion to Exclude Sexually Inappropriate Conduct Directed Toward
       [A.S.]
              This motion is denied. The proffered evidence, if believed, has a
       strong tendency to demonstrate a lustful disposition toward the alleged
       victim. It also tends to show motive, intent, knowledge, and absence of
       mistake or accident.

CP at 39 (boldface omitted).




                                            4
No. 34220-4-111
State v. Flook


       At trial, Whitman County Sheriff Brett Myers, who conducted the investigation of

A.S. 's allegations, testified extensively. In response to a question about Flook's

demeanor during Myers' first interview with him, Myers testified:

               Mr. Flook, it was about three o'clock in the afternoon. Mr. Flook
       appeared to be very tired, possibly-possibly under the influence of a
       substance, rolled his eyes quite a bit, couldn't keep his eyes open
       sometimes, acted-it seemed like he had just been rolled out of bed almost
       and often times questions needed to be asked a couple of times in order to
       elicit an answer. Yeah-

RP at 51.

       On cross-examination, defense counsel questioned Sheriff Brett Myers about

inconsistencies in A.S.'s statement. Counsel also asked, "[w]ould you agree with me that

girls are not always telling the truth?" RP at 60. The following colloquy then occurred:

             MYERS: Are you talking about, in what context?
             LEDGERWOOD [Defense Counsel]: When they make sexual abuse
      allegations.
             MYERS: In by far and away the vast majority of the cases I have
      done they are telling-they're not making it up.
             LEDGERWOOD: Are there cases where they are making it up?
             MYERS: I've had one or two out of hundreds.

CP at 61.

      The State, on redirect examination, elicited testimony from Sheriff Brett Myers

regarding the veracity of the statements of A.S. and Roger Flook. Sheriff Myers gave the

following testimony on redirect:

             [The State]: Mr. Ledgerwood was asking you about experience in
      prior cases with girls who would make these things up and you indicated

                                             5
No. 34220-4-111
State v. Flook


      the vast majority were determined to be founded. As part of your training,
      in both general law enforcement and sexual abuse to identify signs of
      deception during an interview?
              MYERS: Yes.
              [The State]: Can you describe that briefly to the jury?
              MYERS: Well, certainly any time that you are interviewing
      someone, just like establishing whether a person knows the truth from the
      untruth, or having some sort of grandiose statement. Sometimes what you
      do is you ask questions several different ways to make sure that what
      they're saying is consistent and then you also take into consideration their
      body language, their demeanor, to help determine whether or not a
      statement on its face value is true. In this particular case, all of her body
      language was consistent with someone, based on my training and
      experience that was telling the truth. There was nothing that was overly
      grandiose, so what I mean by that is sometimes when people are explaining
      something that is almost fantastical and unbelievable, then you start having
      to question is that really the way it is or when people describe things that
      are in a way that's much more in the a way we see things happen, then you
      start-you look at a statement different based on answers and then again,
      you come back around and ask different questions and you look to see if
      there's consistency and then compare that consistency with other
      statements that other witnesses might give down the road.
              [The State]: So, during the course of the interview, whether it's a
      victim of sex or a witness or otherwise, you're looking for possible signs of
      deception?
              MYERS: Yes.
              [The State]: And you didn't see any or did you see any with A.S.?
              LEDGERWOOD: Your Honor, the question has been asked and
      answered. He's really asking the witness, does he believe her or not.
              [The State]: No, I'm asking whether he saw-it's an appropriate
      question.
              JUDGE: Let's not talk over the top of each other gentlemen.
              LEDGERWOOD: That's the province of the jury to decide if she's
      telling the truth or not and the question has been asked and answered. He
      was asked if he saw signs of deception and he answered that.
              [The State]: Your Honor, he had not answered that question. He,
      and it is, he is not being asked whether he believed the witness or whether
      the witness was credible, just that did he observe any signs of deception
      when interviewing A.S.

                                           6
No. 34220-4-111
State v. Flook


             JUDGE: I'll agree with the State. Go ahead.
             [The State]: Did you observe any signs of deception in your
      interview with A.S.?
             MYERS: No I did not.

RP 69-71.

              [The State]: ... Now, during your interview with Mr. Flook, did
      you observe any signs of deception?
              MYERS: What I would consider based on my training and
      experience, I felt as though the answers-
              [The State]: Let me, not your opinion-
              MYERS: Okay-
              [The State]: As to the truth or the falseness of the statements he
      made. Did you observe any signs or signals to you that there may be
      deception?
             MYERS: Inconsistencies from what other people had indicated
      would be that there were some inconsistencies with what he said.
              [The State]: How about the lack of memory about the general subject
      matter when you initially inquired.
             MYERS: So, often times when asking people questions if something
      as memorable as maybe going to a marriage counseling retreat when you
      ask that, that would be something most people would be like oh yeah, I
      remember going to that a year ago. It's not a guarantee, but in this
      particular case it's a very important fact of the case and when one of the
      very important facts of the case is when you ask that question and there's
      not an immediate memory and in fact it's a memory that has to be jarred
      and then they remember that. To me that's a sign of trying to be evasive in
      providing an answer, which is a sign of deceptiveness. So, when we look
      for evasiveness in answering, having to repeat questions several times that
      are very direct and simple questions, often times those are indications that
      a person is being deceptive and in the interview with Mr. Flook I did see
      that.
             [The State]: And contrasting that with his fairly quick memory about
      the sleeping arrangement and the order of people in that bed on that night,
      did that-did that strike you?
             MYERS: Um to some degree, yes absolutely, because again not
      having a memory that it needed to be jarred and then on some of the other
      questions with very quick responses, did you ever do this, no. Did you ever

                                           7
No. 34220-4-111
State v. Flook


      do this, no. Some of the questions simply could have, to just say no would
      tell me that a person has a very good memory if they are just absolutely
      sure that didn't happen, but to not be able to remember a trip to the hotel in
      Clarkston would be an example of.
              [The State]: So, remember or not remembering the general event but
      then remembering details immediately about that event?
              MYERS: Like sleeping arrangement, where everybody slept.
              [The State]: Or-
              MYERS: Reaching over specifically not being able to remember
      going to the hotel, but then once being reminded being able to remember
      that during the night when there was a seizure that they reached over to stop
      the flailing of the arms. Those are, I guess sometimes you look for
      convenient memories or convenient losses of memory, as a deceptive
      answer.
              [The State]: Or the-him not remembering her sitting on his lap in
      the vehicle but then remembering he terminated the contact by needing to
      go to the bathroom?
              MYERS: Right.

RP at 73-75 (emphasis added).

      A.S. testified about the alleged rape and molestation. She said:

            A.S.: Well, I felt it touch my area and so I felt uncomfortable.
            [The State]: By area what are we-what are you talking about, what
      do you mean by your area.
            A.S.: Like-

             [The State]: So, when you're talking about-when you're talking
      about are you talking about outside in the front at this point?
             A.S.: Yeah.

RP at 115-16.

                [The State]: From your sex ed class do you know what labia are?
                A.S.:No.
                [The State]: Did it go down into the area where you go potty?
                A.S.: Just a tiny bit and that was yeah just like not even much, no?


                                               8
No. 34220-4-III
State v. Flook


                [The State]: Like when you say not even much, can you explain
      that?
             A.S.: Like maybe just a tiny bit of a fingertip.
             [The State]: And did that go inside the opening or just-can you
      explain?
             A.S.: Not exactly, just-no I can't really explain it.
             [The State]: Can you show me with your fingers.
             A.S.: Like just like that.
             [The State]: Can you demonstrate it? Hold it up, I'm sorry.
             A.S.: Just like this.
             [The State]: So, just inside the folds, in the-the-
             A.S.: Mmm hmm.
             [The State]: Split there. How about further into the, you know what
      your vagina is?
             A.S.:No.
             [The State]: Not, you mean no you don't know or no, not in that far?
             A.S.: Not in that far.

RPat117-18.

      A.S. testified about other incidents when Roger Flook acted inappropriately. He

showed her anime porn and talked to her about sex. She sat on his lap. Flook spanked

her randomly.

      Nicole Konen A.S.'s counselor, declared during trial:

             [The State]: Did [A.S.] indicate to you a timeframe when this
      [touching] had happened?
             KONEN: Right after he got out of jail.
             [Defense Counsel]: I'm going to object and ask that that part of the
      answer be stricken.
             JUDGE: That will be stricken.

RP at 216.

            [Defense Counsel]: And so [A.S.] tells you for the first time
      something that she said happened fourteen months earlier.

                                            9
No. 34220-4-111
State v. Flook


              KONEN: Right.
              [Defense Counsel]: Did you understand the date to be June of 2014.
              KONEN: I did not know the date. I just knew it was sometime after
       and I didn't know when Roger was even in jail, so!-
              [Defense Counsel]: Your Honor, I'm going to ask again that any
       reference to jail be stricken.
              KONEN: That was the only date I had.
              [Defense Counsel]: And the witness be instructed.
              JUDGE: That will be stricken and you're not to make reference to
       any kind of jail or anything associated about that.

RP at 224.

       Roger Flook did not testify at trial. The jury found Flook guilty of child

molestation in the first degree and child rape in the first degree.

                                      LAW AND ANALYSIS

       On appeal, Roger Flook argues that the trial court erred by denying his motion for

mistrial following Nicole Konen's violation of the court's order in limine precluding

mention ofFlook's time in jail, by admitting opinion testimony from Sheriff Brett Myers,

and by admitting testimony of other sexual misconduct with A.S. Because the State

contends that Roger Flook's trial counsel did not object to the testimony of Brett Myers,

Flook contends he suffered ineffective assistance of counsel. According to Flook,

counsel also performed ineffectively by failing to request a limiting jury instruction with

regard to the evidence of other sexual misconduct. Finally, Flook contends cumulative

error deprived him of a fair trial.




                                              10
No. 34220-4-III
State v. Flook


       We hold that the trial court committed error by allowing Sheriff Brett Myers to

testify to the veracity of Roger Flook and A.S. and that such error was harmful. Since we

do not expect a witness to violate the trial court's order in limine during a second trial, we

do not address Flook's assignment of error based on Nicole Konen's violation of the

order. We also need not address Flook's contention of cumulative error and ineffective

assistance of counsel. Because the issue of evidence of Flook's other touching of A.S.

will likely arise on a retrial, we address this third assignment of error.

                               Sheriff Brett Myers' Testimony

       Roger Flook contends the trial court erred by admitting testimony from Sheriff

Brett Myers, in which Myers opined about Flook's deceptiveness and A.S.'s truthfulness.

Flook argues that this testimony embraced the ultimate issue of guilt and thus reaches

constitutional magnitude. The State argues that, without conceding inadmissibility of the

testimony, Flook failed to preserve the issue. It contends that counsel only objected on

the basis that the question had previously been asked and answered and that Myers'

indistinct statements do not attain constitutional magnitude. The State does not argue that

Flook's earlier questioning of Sheriff Myers about some girls fabricating stories opened

the door for testimony concerning the credibility of A.S.




                                              11
     No. 34220-4-III
     State v. Flook


                                         Testimony about A.S.

            We distinguish between testimony from Sheriff Brett Myers about A.S. and the


I
!
     sheriffs testimony about Roger Flook. We must first determine if Flook objected to

I    Myers' testimony about A.S.'s veracity.
I
I

I           ER 103 governs rulings on evidence; it reads:

I                     (a) Effect of Erroneous Ruling. Error may not be predicated upon
            a ruling which admits or excludes evidence unless a substantial right of the
            party is affected, and
I
j
                      ( 1) Objection. In case the ruling is one admitting evidence, a
!           timely objection or motion to strike is made, stating the specific ground of
I           objection, if the specific ground was not apparent from the context[.]
I'
     On the one hand, an objection that does not specify the particular ground on which it is

     based is insufficient to preserve the question for appellate review. State v. Guloy, 104

     Wn.2d 412,422, 705 P.2d 1182 (1985). On the other hand, all that is required of any

     objection to evidence is that the objection be sufficiently clear and definite so that the

     trial court will understand the reason for the objection. Walley v. La Plata Volunteer Fire

     Department, 368 S.W.3d 224,232 (Mo. Ct. App. 2012).

            Roger Flook's defense counsel objected to Sheriff Myers' testimony:

                   Your Honor, the question has been asked and answered. He's really
            asking the witness, does he believe her or not.

     RP at 71. In his next comments to the court, before Myers answered the question,

     counsel reiterated:

                   That's the province of the jury to decide if she's telling the truth or

                                                   12
No. 34220-4-III
State v. Flook


       not and the question has been asked and answered.

RP at 71. We disagree with the State's contention that the objection did not suffice.

Counsel's comments notified the trial court that Flook objected to the testimony because

a witness may not opine on the credibility of a witness.

       Because the issue was preserved, we address directly the merits of Roger Flook's

claim that the trial court erroneously allowed testimony from Sheriff Brett Myers that

vouched for the credibility of A.S. We review a trial court's decision to admit or exclude

evidence for an abuse of discretion. Salas v. Hi-Tech Erectors, 168 Wash. 2d 664, 668, 230

P .3d 583 (2010). A trial court abuses its discretion when its decision is manifestly

unreasonable or based on untenable grounds or reasons. Salas v. Hi-Tech Erectors, 168
Wash. 2d at 668-69. A decision is based on untenable grounds or for untenable reasons if

the trial court applies the wrong legal standard or relies on unsupported facts. In re

Detention ofDuncan, 167 Wn.2d 398,403,219 P.3d 666 (2009). We conclude the trial

court applied the wrong legal standard when overruling Flook's objection to Brett Myers'

testimony.

       No reliable test for truthfulness exists, such that a witness is not qualified to judge

the truthfulness of a child's story. United States v. Azure, 801 F.2d 336,341 (8th Cir.

1986); State v. Dunn, 125 Wash. App. 582, 594, 105 P.3d 1022 (2005). This rule is but a

more specific application of the general rule that no witness may give an opinion on

another witness's credibility. State v. Neidigh, 78 Wash. App. 71, 76-77, 895 P.2d 423

                                              13
No. 34220-4-111
State v. Flook


(1995); State v. Wright, 76 Wash. App. 811, 821-22, 888 P.2d 1214 (1995); State v. Suarez-

Bravo, 72 Wn. App. 359,366,864 P.2d 426 (1994); State v. Padilla, 69 Wash. App. 295,

299, 846 P.2d 564 (1993); State v. Walden, 69 Wash. App. 183, 186-87, 847 P.2d 956

(1993); State v. Smith, 67 Wash. App. 838, 846, 841 P.2d 76 (1992); State v. Stover, 67

Wn. App. 228,231, 834 P.2d 671 (1992); State v. Casteneda-Perez, 61 Wash. App. 354,

362-63, 810 P.2d 74 (1991); State v. Barrow, 60 Wash. App. 869, 875, 809 P.2d 209

( 1991 ). Lay opinion of the truthfulness of another is not helpful within the meaning of

ER 701, because the jury can assess credibility as well or better than the lay witness.

State v. Carlson, 80 Wash. App. 116, 123, 906 P.2d 999 (1995).

       In most sexual abuse cases, the respective credibility of the victim and the

defendant is a crucial question because the testimony of each directly conflicts and the

two are the only percipient witnesses. State v. Alexander, 64 Wash. App. 147, 154, 822
P.2d 1250 (1992); State v. Fitzgerald, 39 Wash. App. 652, 657, 694 P.2d 1117 (1985).

Therefore, declaring the victim to be telling the truth in essence opines that the defendant

is guilty. Declaring the defendant to be prevaricating also in essence opines that the

defendant is guilty. Opinions on guilt are improper whether made directly or by

inference. State v. Quaale, 182 Wn.2d 191,199,340 P.3d 213 (2014); State v.

Montgomery, 163 Wash. 2d 577, 594, 183 P.3d 267 (2008).

       Sheriff Brett Myers did not directly testify that A.S. told the truth when describing

Roger Flook's touching her genitalia. Myers did not explicitly state that he believed

                                             14
No. 34220-4-111
State v. Flook


A.S.'s allegations. Instead, Myers told the jury that all of A.S. 's body language was

consistent with telling the truth. Conversely, according to Myers, A.S. gave no signs of

deception.

       The Washington Supreme Court has addressed whether testimony of a witness

concerning the reliability of statements of another witness constitutes impermissible

vouching. The Supreme Court wrote:

               In determining whether such statements are impermissible opinion
       testimony, the court will consider the circumstances of the case, including
       the following factors: ( 1) the type of witness involved, (2) the specific
       nature of the testimony, (3) the nature of the charges, (4) the type of
       defense, and (5) the other evidence before the trier of fact.

State v. Kirkman, 159 Wash. 2d 918,928, 155 P.3d 125 (2007) (internal quotation marks

omitted).

       We address these five factors with respect to Sheriff Brett Myers' comments about

A.S. Testimony from a law enforcement officer regarding the veracity of another witness

may be especially prejudicial because an officer's testimony often carries a special aura

of reliability. State v. Kirkman, 159 Wash. 2d at 928. As to the second factor, Sheriff

Myers essentially told the jury that A.S. told the truth. More importantly, Myers

introduced his testimony by mentioning his training in deception detection and couched

his opinion of A.S. 's truthful mannerism as based on his experience and training. In

short, Myers qualified himself and testified as an expert on the credibility of witnesses.




                                             15
No. 34220-4-III
State v. Flook


       We distinguish this appeal from State v. Kirkman, 159 Wash. 2d 918 (2007), wherein

the Washington Supreme Court approved the State's questions regarding the competency

protocol that police officers follow with child witnesses. The court observed that the

protocol functionally coincided with the oath every witness takes before testifying. In

State v. Montgomery, 163 Wash. 2d 577 (2008), the state Supreme Court reiterated an

observation from Kirkman, that to avoid inviting witnesses to express their personal

beliefs, one permissible and perhaps preferred way is for trial counsel to phrase the

question "is it consistent with" instead of "do you believe." State v. Montgomery, 163
Wash. 2d at 592. Sheriff Brett Myers' testimony follows this formula. Nevertheless, his

testimony went beyond the formula.

       The third Kirkman factor is the nature of the suit. Our appeal involves sexual

touching of a child. Cases involving child sex abuse inevitably render the child's

credibility a central issue. State v. Kirkman, 159 Wash. 2d at 933. In most sexual abuse

cases, the respective credibility of the victim and the defendant is a crucial question

because the testimony of each directly conflicts and the two are the only percipient

witnesses. State v. Alexander, 64 Wash. App. at 154 (1992); State v. Fitzgerald, 39 Wn.

App. at 657 (1985).

       The fourth Kirkman factor is the nature of the defense. Roger Flook's defense was

a general denial. The defense hinged on emphasizing inconsistencies in A.S.'s testimony

and Flook's innocent explanation. Roger Flook did not testify at trial. Nevertheless, the

                                             16
No. 34220-4-III
State v. Flook


State presented testimony from Sheriff Brett Myers that Flook, during a police interview,

denied any touching of A.S. 's private area. Thus, the State indirectly told the jury of

Flook's defense.

       The fifth and last Kirkman factor is other evidence. The State lacked physical

evidence and corroborating eyewitness testimony. The State's evidence included A.S.'s

testimony and Sheriff Myers' testimony about A.S. and Flook.

       All five Kirkman factors favor Roger Flook. Therefore, we hold the trial court

applied the wrong legal standard when permitting the testimony and thereby abused its

discretion. We later discuss the harm of the impermissible vouching.

                               Testimony about Roger Flook

       We agree with the State that Roger Flook did not object below to Sheriff Brett

Myers' testimony concerning Flook's behavior during Myers' interview of Flook.

Therefore, unless Flook meets the stringent requirements of RAP 2.5, this court will not

review this assignment of error.

       RAP 2.5(a) formalizes a fundamental principle of appellate review. The first

sentence of RAP 2.5 reads:

              (a) Errors Raised for First Time on Review. The appellate court
       may refuse to review any claim of error which was not raised in the trial
       court.

       No procedural principle is more familiar than that a constitutional right, or a right

of any other sort, may be forfeited in criminal cases by the failure to make timely

                                             17
No. 34220-4-III
State v. Flook


assertion of the right before a tribunal having jurisdiction to determine it. United States

v. Olano, 507 U.S. 725, 731, 113 S. Ct. 1770, 123 L. Ed. 2d 508 (1993); Yakus v. United

States, 321 U.S. 414,444, 64 S. Ct. 660, 88 L. Ed. 834 (1944). Sound reasoning lies

behind the requirement that arguments be first asserted at trial. The prerequisite affords

the trial court an opportunity to rule correctly on a matter before it can be presented on

appeal. State v. Strine, 176 Wash. 2d 742, 749, 293 P.3d 1177 (2013). There is great

potential for abuse when a party does not raise an issue below because a party so situated

could simply lie back, not allowing the trial court to avoid the potential prejudice, gamble

on the verdict, and then seek a new trial on appeal. State v. Weber, 159 Wash. 2d 252, 271-

72, 149 P.3d 646 (2006); State v. Emery, 174 Wash. 2d 741, 762, 278 P.3d 653 (2012). The

theory of preservation by timely objection also addresses several other concerns. The

rule serves the goal of judicial economy by enabling trial courts to correct mistakes and

thereby obviate the needless expense of appellate review and further triafs, facilitates

appellate review by ensuring that a complete record of the issues will be available, and

prevents adversarial unfairness by ensuring that the prevailing party is not deprived of

victory by claimed errors that he had no opportunity to address. State v. Strine, 176
Wash. 2d at 749-50; State v. Scott, 110 Wash. 2d 682, 688, 757 P.2d 492 (1998).

       Countervailing policies support allowing an argument to be raised for the first time

on appeal. For this reason, RAP 2.5(a) contains a number of exceptions. RAP 2.5(a)

allows an appellant to raise for the first time "manifest error affecting a constitutional

                                              18
No. 34220-4-111
State v. Flook


right," an exception on which criminal appellants commonly rely. Constitutional errors

are treated specially under RAP 2.5(a) because they often result in serious injustice to the

accused and may adversely affect public perceptions of the fairness and integrity of

judicial proceedings. State v. Scott, 110 Wash. 2d at 686-87. Prohibiting all constitutional

errors from being raised for the first time on appeal would result in unjust imprisonment.

2A KARL B. TEGLAND, WASHINGTON PRACTICE: RULES PRACTICE RAP 2.5 author's cmt.

6, at 218 (8th ed. 2014). On the other hand, "permitting every possible constitutional

error to be raised for the first time on appeal undermines the trial process, generates

unnecessary appeals, creates undesirable retrials and is wasteful of the limited resources

of prosecutors, public defenders and courts." State v. Lynn, 67 Wash. App. 339, 344, 835
P.2d 251 (1992).

       Washington courts and even decisions internally have announced differing

formulations for "manifest error." First, a manifest error is one "truly of constitutional

magnitude." State v. Scott, 110 Wash. 2d at 688. Second, perhaps perverting the term

"manifest," some decisions emphasize prejudice, not obviousness. The defendant must

identify a constitutional error and show how, in the context of the trial, the alleged error

actually affected the defendant's rights. It is this showing of actual prejudice that makes

the error "manifest," allowing appellate review. State v. O'Hara, 167 Wash. 2d 91, 99,217

P.3d 756 (2009); State v. Scott, 110 Wash. 2d at 688; State v. Lynn, 67 Wash. App. at 346. A

third and important formulation for purposes of this appeal is the facts necessary to

                                             19
No. 34220-4-III
State v. Flook


adjudicate the claimed error must be in the record on appeal. State v. McFarland, 127

Wn.2d 322,333,899 P.2d 1251 (1995); State v. Riley, 121 Wash. 2d 22, 31,846 P.2d 1365

(1993).

       For the same reasons that we conclude that Sheriff Brett Myers' testimony

concerning A.S.'s credibility constituted impermissible witness vouching, we conclude

that Myers' testimony concerning his interview of Roger Flook to constitute proscribed

witness vouching. Although Sheriff Myers did not directly declare Flook to be a liar,

Myers characterized Flook as deceptive and evasive. Myers accused Flook of possessing

a convenient memory and a convenient loss of memory. The purpose of Myers'

testimony was to destroy Flook's credibility and defense of a general denial. Myers

promoted his testimony as based on his experience and training as a law enforcement

officer. The attack on Flook's veracity focused on the heart of the prosecution. To

repeat, the State lacked physical evidence and corroborating testimony from a percipient

witness.

       We also determine the error to be manifest constitutional error. In so holding, we

employ the test that manifest constitutional error involves a constitutional error that had

practical and identifiable consequences in the trial of the case. State v. Lynn, 67 Wn.

App. at 345.

       Lay witness testimony about the victim's or defendant's credibility implicates the

accused's guilt or innocence and thus implicates the accused's right to a fair trial and

                                             20
No. 34220-4-III
State v. Flook


impartial jury under article I, section 21 of the Washington State Constitution and the

Sixth Amendment to the United States Constitution. State v. Johnson, 152 Wash. App.
924, 934, 219 P.3d 958 (2009). The admission of testimony vouching for a witness is

constitutional error because such evidence violates the defendant's constitutional right to

a jury trial, which includes the independent determination of the facts by the jury. State

v. Quaale, 182 Wash. 2d at 199 (2014); State v. Kirkman, 159 Wash. 2d at 927 (2007); State v.

Florczak, 76 Wash. App. 55, 74, 882 P.2d 199 (1994). Vouching testimony is also

manifest error because the erroneous evidence actually affects an accused's right to a fair

trial. State v. Johnson, 152 Wash. App. at 934.

       Upon a showing by the appellant of constitutional error, the State must show that

the error was harmless beyond a reasonable doubt. State v. Miller, 131 Wash. 2d 78, 90,

929 P.2d 372 (1997). Manifest constitutional error is harmless only if the untainted

evidence is so overwhelming that it necessarily supports a guilty verdict. State v. Guloy,
104 Wash. 2d at 426 (1985); State v. Jones, 71 Wash. App. 798, 813, 863 P.2d 85 (1993).

Any error that infringes on a constitutional right is presumed prejudicial. State v. Dunn,
125 Wash. App. at 593 (2005).

       Four Washington decisions compel reversal of Roger Flook's guilty conviction.

In State v. Sutherby, 138 Wash. App. 609, 158 P.3d 91 (2007), aff'd on other grounds, 165

Wn.2d 870,204 P.3d 916 (2009), a jury convicted Randy Sutherby of child rape and

child molestation, among other charges. This court reversed because the trial court

                                            21
No. 34220-4-III
State v. Flook


allowed the victim's mother to testify that her daughter was telling the truth. The mother

stated she could determine if her daughter lied because of a half-smile that appeared on

the child's face on prevarication.

       A second important decision is State v. Alexander, 64 Wash. App. 147 (1992). The

prosecution questioned the victim's counselor, David Bennett, about whether the victim

gave any indication that she was lying about the abuse. Bennett testified he did not

believe the victim lied. This court reversed the conviction of Robert Alexander for child

rape. By declaring the victim to be speaking the truth, Bennett essentially opined on the

guilt of Alexander. An expert's opinion as to the defendant's guilt invades the jury's

exclusive function to weigh the evidence and determine credibility. Without analysis,

this court also concluded that the error, combined with other error, was not harmless

beyond a reasonable doubt.

       Another important decision is State v. Dunn, 125 Wash. App. 582 (2005). This

court reversed another conviction for rape of a child on the ground of inadmissible

testimony. Physician's assistant, James Kramer, testified that, despite an absence of any

physical evidence of rape, he concluded that sexual abuse occurred because of the

detailed story told him by the victim. The impermissible testimony was prejudicial

because the only evidence of sexual abuse was the child's own testimony and hearsay

statements to others. The evidence was sufficient to convict Larry Dunn of rape, but still




                                            22
No. 34220-4-111
State v. Flook


not harmless. The trial became a credibility contest between the alleged victim and the

accused.

       A final compelling decision is State v. Johnson, 152 Wash. App. 924 (2009). The

State charged Gerald Johnson with child molestation. His trial counsel failed to object to

impermissible opinion testimony. The jury heard testimony that Johnson's wife believed

the story of the victim. The court held the testimony to be reversible and manifest

constitutional error. The testimony invaded Johnson's right under article I, section 2 of

the Washington Constitution for a fair trial before an impartial jury.

       The State astutely observes that only explicit or almost explicit statements by a

witness rise to the level of constitutional error reviewable for the first time on appeal.

State v. Kirkman, 159 Wash. 2d at 937 (2007). The State contends that Sheriff Brett Myers

did not engage in explicit vouching. Roger Flook argues that Myers' testimony is

sufficiently explicit to rise to the level of constitutional error. We agree with Flook.

Sheriff Myers' testimony inevitably told the jury that Flook, in Myers' view,

prevaricated.

       State v. Barr, 123 Wash. App. 373, 98 P.3d 518 (2004) enlightens our opinion.

Derrick Barr met A.J. at a bar, where both imbibed. The two departed the bar.

According to A.J ., Barr then pushed her into the back of a car and forced her to have anal,

oral, and vaginal sex with him. When released, A.J. ran naked from the waist down

while screaming and sobbing. A.J. suffered abrasions, bruising, and a bite mark.

                                              23
No. 34220-4-III
State v. Flook


According to Barr, A.J. seduced him. At trial, Officer Brett Koss testified about

interviewing Barr while employing the Reid Investigative Technique, which entailed the

use of verbal and nonverbal clues to determine an interviewee's deceptiveness. On direct

examination, Koss testified to signals of deception:

               What I have been taught [by] some of these schools is people feel
       guilty and that they realize there is [sic] consequences and lots of times
       they'll verbalize those fears. So it was obvious to me he was afraid he was
       going to go to prison for this .

               . . . [T]hat' s one of the big flags like that and like utterances about
       the thing going to prison, those are big flags when you see those things start
       to bunch together. You get an idea somebody is being deceptive .

               . . . Again, it didn't seem genuine to me. It didn't seem like ifhe
       was really feeling these emotions and that worked up he would be hitting
       the table and stuff. He wouldn't have these ups and downs so quickly.

State v. Barr, 123 Wash. App. at 378-79 (alteration in original) (italics omitted).

       In analyzing Officer Brett Koss' s testimony, this court observed:

               The State maintains that the testimony here was not improper
       because the officer did not testify that Mr. Barr was being deceptive, but,
       rather, the officer's testimony consisted of observations of Mr. Barr's
       behavior indicating that there were signs that Mr. Barr was being deceptive.
       This is a distinction without a difference. The officer's testimony was
       clearly designed to give the officer's opinion as to whether Mr. Barr had
       committed the offense ....

             In short, the officer's testimony invaded the province of the jury by
       impermissibly commenting on Mr. Barr's guilt.

State v. Barr, 123 Wash. App. at 382-83.




                                             24
No. 34220-4-111
State v. Flook


       The untainted evidence against Roger Flook does not overwhelm. Therefore, the

constitutional error likely impacted the trial. To repeat a second time, the State, through

no fault of its own, lacked physical evidence and corroborating eyewitness testimony.

The trial pitted the veracity of A.S. and Roger Flook. The respected testimony of a

county sheriff as to the veracity of the two would likely influence the jury.

                                     Flook's Prior Acts

       Roger Flook seeks reversal of his convictions because the trial court purportedly,

without any analysis on the record, erroneously admitted evidence of other bad acts under

ER 404(b) and the error harmed him. The State responds that the record suffices to

establish that the trial court conducted the appropriate analysis. Because this issue may

arise on a retrial, we address whether the trial court employed the needed analysis.

Because we reverse on other grounds, we do not address whether any error was harmless.

       Washington's familiar ER 404(b) reads, in relevant part:

              Other Crimes, Wrongs, or Acts. Evidence of other crimes,
       wrongs, or acts is not admissible to prove the character of a person in order
       to show action in conformity therewith. It may, however, be admissible for
       other purposes, such as proof of motive, opportunity, intent, preparation,
       plan, knowledge, identity, or absence of mistake or accident.

A trial court's interpretation of ER 404(b) is a question of law that this court reviews de

novo. State v. De Vincentis, 150 Wash. 2d 11, 17, 74 P.3d 119 (2003). ER 404(b) prohibits

evidence of past misdeeds solely to prove a defendant's criminal propensity. State v.

Nelson, 131 Wash. App. 108, 115, 125 P.3d 1008 (2006). Evidence of prior bad acts is

                                             25
No. 34220-4-III
State v. Flook


presumed inadmissible, and any doubts as to admissibility are resolved in favor of

exclusion. State v. DeVincentis, 150 Wash. 2d at 17; State v. Vy Thang, 145 Wash. 2d 630,

642, 41 P.3d 1159 (2002). The question asked here is whether Roger Flook's showing of

Internet images to A.S., use of profanity, telling A.S. that he found a sex toy in A.S.'s

mother's drawer, spanking A.S. on her bottom, asking A.S. to sit on his lap in a car in the

driveway of their home, and kissing A.S. on the neck was relevant to prove something

other than propensity.

       Before the trial court admits evidence of prior misconduct under ER 404(b ), the

court must (1) find by a preponderance of the evidence that the prior misconduct

occurred, (2) identify the purpose for admitting the evidence, (3) determine the relevance

of the evidence to prove an element of the crime, and (4) weigh the probative value of the

evidence against its prejudicial effect. State v. Fisher, 165 Wash. 2d 727, 745, 202 P.3d 937

(2009); State v. De Vincentis, 150 Wash. 2d at 17. The trial court must conduct the above

analysis on the record. State v. Asaeli, 150 Wash. App. 543, 576 n.34, 208 P.3d 1136

(2009). The requirement for on the record balancing facilitates appellate review and

ensures that the judge gives thoughtful consideration to the issue. State v. Pirtle, 127

Wn.2d 628,651,904 P.2d 245 (1995).

       The record on appeal shows the trial court identified the purpose of the evidence to

be demonstrating a lustful disposition toward A.S., motive, intent, knowledge, and

absence of mistake or accident. We might assume that the trial court considered the

                                             26
No. 34220-4-III
State v. Flook


evidence relevant to whether Roger Flook touched A.S.'s private area on June 6, 2014.

Nevertheless, the trial court, on the record, did not find the evidence to likely be true and

did not weigh the prejudice of the testimony with the probative value of the evidence.

We direct the trial court, before any retrial, to address all four ER 404(b) elements before

determining whether to permit the evidence at trial.


                      STATEMENT OF ADDITIONAL GROUNDS


       Roger Flook raises two issues in his statement of additional grounds: ( 1) did the

trial court err by not dismissing both charged counts when the elements of each count

were not met, and (2) did the State deny Roger Flook his constitutional right to a fair

trial. This court requested additional briefing from the parties, as allowed under RAP

10.IO(f), by answering the following questions:

               ( 1) Does statement of additional ground 1 raise a sufficiency of the
       evidence claim or is it limited to an appeal of the motion to dismiss for
       failure to make a prima facie case made following the State's case in chief?
               (2) Is there sufficient evidence to support Flook's conviction for
       child rape in the first degree?

       In Roger Flook's supplemental brief, he argues the statement of additional ground

challenges the sufficiency of the evidence to convict of both crimes. The State asks this

court to consider Flook's statement of additional grounds as a challenge to the denial of a

midtrial motion to dismiss. We give Flook the benefit of the doubt and review whether

sufficient evidence supports the convictions. Since we hold that sufficient evidence


                                             27
No. 34220-4-111
State v. Flook


supports the convictions, the State suffers no prejudice. Despite reversing the conviction

and remanding for a new trial on other grounds, we address the sufficiency of evidence

because an absence of sufficiency would require dismissal of the charges with prejudice.

       Roger Flook contends insufficient evidence establishes penetration of A.S.'s

vagina for purposes of the child rape charge. Evidence is sufficient if a rational trier of

fact could find each element of the crime beyond a reasonable doubt. State v. Green, 94
Wash. 2d 216, 221-22, 616 P.2d 628 (1980). Both direct and indirect evidence may support

the jury's verdict. State v. Brooks, 45 Wash. App. 824, 826, 727 P.2d 988 (1986). This

court draws all reasonable inferences in favor of the State. State v. Partin, 88 Wash. 2d 899,

906-07, 567 P.2d 1136 (1977). Only the trier of fact weighs the evidence and judges the

credibility of witnesses. State v. Carver, 113 Wash. 2d 591, 604, 781 P.2d 1308, 789 P.2d
306 (1989).

       The controlling statute, RCW 9A.44.073, declares:

             A person is guilty of rape of a child in the first degree when the
       person has sexual intercourse with another who is less than twelve years old
       and not married to the perpetrator and the perpetrator is at least twenty-four
       months older than the victim.

Another Washington statute defines "sexual intercourse" as:

               (a) has its ordinary meaning and occurs upon any penetration,
       however slight, and
               (b) [a]lso means any penetration of the vagina or anus however
       slight, by an object[.]




                                             28
No. 34220-4-111
State v. Flook


RCW 9A.44.010(1). "Vagina" means "all of the components of the female sexual organ

and not just '[t]he passage leading from the opening of the vulva to the cervix of the

uterus .... "' State v. Montgomery, 95 Wn. App. 192,200,974 P.2d 904 (1999)

(alterations in original) (quoting THE AMERICAN HERITAGE DICTIONARY OF THE ENGLISH

LANGUAGE, 1970 (3d ed. 1992)). The Montgomery court determined that "vagina"

includes the "labia minora." 95 Wash. App. at 201. The labia minora are the two thin inner

folds of skin enclosed by the labia majora. State v. Montgomery, 95 Wash. App. at 201.

The State must prove that the defendant penetrated, at a minimum, the lips of the sexual

organs. State v. Bishop, 63 Wash. App. 15, 19, 816 P.2d 738 (1991).

       State v. Delgado, 109 Wash. App. 61, 33 P.3d 753 (2001), rev'd on other grounds

148 Wash. 2d 733, 63 P.3d 792 (2003), informs our decision. Dumas Delgado took an

eight-year-old girl inside his home and put his hand down her pants, inside her

underwear, and rubbed her vagina. The child later told an interviewer and defense

investigator that Delgado touched her "' up in the inside part of [her] private,'" "' in the

folds"' of her external genitalia, but his finger did not go into the '"hole"' that goes up

inside her body. State v. Delgado, 109 Wash. App. at 63-64. The court found this evidence

sufficient to establish penetration. State v. Delgado, 109 Wash. App. at 65-66.

       A.S. testified that Roger Flook penetrated the folds of her genitalia. This

testimony supported the jury's conviction for first degree rape.

       Roger Flook also contends that insufficient evidence establishes the crime of

                                             29
No. 34220-4-III
State v. Flook


sexual molestation. He argues that the evidence does not support a finding that the

alleged contact was "sexual contact" within the definition ofRCW 9A.44.0IO and

RCW 9A.44.083.

       Under RCW 9A.44.083(1):

              A person is guilty of child molestation in the first degree when the
       person has, or knowingly causes another person under the age of eighteen
       to have, sexual contact with another who is less than twelve years old and
       not married to the perpetrator and the perpetrator is at least thirty-six
       months older than the victim.

RCW 9A.44.010(2) defines "sexual contact" as

               any touching of the sexual or other intimate parts of a person done
       for the purpose of gratifying sexual desire of either party or a third party.

While in the criminal context direct evidence of sexual gratification is not required; the

evidence must support an inference of sexual gratification. State v. Powell, 62 Wash. App.
914, 917-18, 816 P.2d 86 (1991); State v. Price, 127 Wash. App. 193,202, 110 P.3d 1171

(2005), aff'd, 158 Wash. 2d 630, 146 P.3d 1183 (2006).

       In State v. Powell, 62 Wash. App. 914, this court found the evidence insufficient to

support an inference that the defendant's touching of a child was for sexual gratification.

Harry Powell touched a female child on three occasions:

             [W]hile she was seated on his lap, [he] hugged her around the chest.
      As h~ assisted her off his lap he placed his hand on her "front" and bottom
      on her underpanties under her skirt. On another occasion, while [the child]
      was alone with [the defendant] in his truck waiting for her cousin, he
      touched both her thighs. On both occasions, he only touched her on the


                                             30
No. 34220-4-III
State v. Flook


       outside of her clothing .... She was unable to describe how he touched
       her.

State v. Powell, 62 Wash. App. at 916. In finding insufficient evidence, the court

emphasized the fact that the touches were fleeting and "equivocal" and thus susceptible

of innocent explanation. State v. Powell, 62 Wash. App. at 917-18. We explained that the

defendant touched the child's bottom while lifting her off his lap; that the child did not

remember how the defendant touched her "in the front part"; that when she told him to

stop he said, "Oops" and stopped. The child was clothed on each occasion, the touches

were outside the clothes, and Powell uttered no threats, bribes, or requests not to tell. The

court declared that the State must present additional evidence of sexual gratification when

the touching occurs through clothing or when the touching is of intimate parts of the body

other than the primary erogenous area.

       State v. Price, 127 Wash. App. 193 (2005) presents the opposite outcome. This

court found sufficient evidence to support an inference of sexual gratification when the

defendant rubbed a child's vagina long enough to cause redness and swelling still visible

when the child's mother picked her up from day care. In so holding, the court explained

that no additional evidence was required because the sexual contact was not fleeting or

susceptible of innocent explanation.

       In this appeal, the testimony indicated that Roger Flook touched A.S. 's primary

erogenous zone multiple times under her clothing. When she rolled away, he said "come


                                             31
No. 34220-4-111
State v. Flook


on." There is no innocent explanation for a grown man to put his hands down an eleven-

year-old girl's pants while in bed with her. Sufficient evidence supports "sexual

contact."

       Roger Flook next contends that the prosecuting attorney breached his

constitutional duty when he failed to investigate false and contradictory testimony. Flook

emphasizes multiple witnesses provided conflicting statements. He characterizes these

contradictions as false testimony. We consider this argument to raise a due process

contention.

       Under the United States Constitution, the Sixth and Fourteenth Amendments

guarantee persons accused of a crime the right to a fair trial. State v. Davis, 141 Wash. 2d
798, 824-25, 10 P.3d 977 (2000). The Washington Constitution provides a similar

safeguard. WASH. CONST. art. I, §§ 3, 22.

       The due process clause of the Fourteenth Amendment to the United States

Constitution imposes on prosecutors a duty not to introduce perjured testimony or use

evidence known to be false to convict a defendant. State v. Finnegan, 6 Wash. App. 612,

616,495 P.2d 674 (1972). This duty requires the prosecutor to correct State witnesses

who testify falsely. Napue v. Illinois, 360 U.S. 264, 79 S. Ct. 1173, 3 L. Ed. 2d 1217

(1959); State v. Finnegan, 6 Wash. App. at 616. To succeed on his claim that the

prosecutor used false evidence to convict him, Flook must show that ( 1) the testimony or

evidence was actually false, (2) the prosecutor knew or should have known that the

                                            32
No. 34220-4-III
State v. Flook


testimony was actually false, and (3) that the false testimony was material. United States

v. Zuno-Arce, 339 F.3d 886, 889 (9th Cir. 2003).

       Though Roger Flook identifies some contradictions in testimony of various

witnesses, he provides no support for his contention that the State knowingly presented

false testimony. Contradiction is normal when witnesses view events from different

vantage points. Contradiction does not equate to lies. Contradiction does not mean

perjury.

                                        CONCLUSION

       We reverse Roger Flook's convictions for child rape and child molestation. We

remand for a new trial consistent with this opinion, rather than dismissal.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                          Feari~
                                                 i            .s
                                                              1




WE CONCUR:




Siddoway, J.




Lawrence-Berrey, J.
                                    j
                                            33